Exhibit 77(e)(4) AMENDED SCHEDULE A with respect to the SUB-ADVISORY AGREEMENT between ING INVESTMENTS, LLC and ING INVESTMENT MANAGEMENT CO. Series Annual Sub-Adviser Fee (as a percentage of average daily net assets) ING Equity Dividend Fund 0.2925% on all assets ING Financial Services Fund 0.4500% of first $30 million of assets 0.3375% of next $95 million of assets 0.3150% of assets in excess of $125 million ING Fundamental Research Fund 0.3150% of first $500 million of assets 0.2925% of next $500 million 0.2700% of assets in excess of $1 billion ING MidCap Opportunities Fund 0.3375% ING Opportunistic LargeCap Fund 0.3150% of first $500 million of assets 0.2925% of next $500 million 0.2700% of assets in excess of $1 billion ING SmallCap Opportunities Fund 0.405% of the first $250 million of assets 0.36% of the next $250 million of assets 0.3375% of assets in excess of $500 million ING SmallCap Value Multi-Manager Fund 0.3375%1 1as a percentage of average daily net assets under the management of ING Investment Management Co.
